DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellin et al (U.S. Patent Application Publication No. 2014/0231568), hereinafter “Mellin”.  
With respect to Claim 1, Mellin, Figures 1-27, teaches a toilet roll comprising: 
a paper tube 10,14; and 
belt shaped toilet paper 52 (see Figure 14) wound around the paper tube 10,14, wherein a volatile deodorizing fragrant agent that is vaporized to emit fragrance and chemically deodorizes a malodorous component is applied to an outer periphery 14 of a paper tube (see Paragraph [0099], lines 6-10), and a deodorizing region to which a deodorant that chemically deodorizes a malodorous component is applied for deodorizing a malodorous component by contact with the malodorous component is provided on an inner periphery 22 of the paper tube (see Paragraph [0099], lines 6-10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellin as applied to Claim 1 above, and further in view of Terada et al (U.S. Patent Application Publication No. 2013/0136713) , hereinafter “Terada”.
With respect to Claim 2, Mellin is advance above.
Mellin teaches all the elements of the toilet roll except for wherein the deodorant contains any one of polyphenol, a polyphenol derivative, and a polyphenol analog.
However, Terada, Abstract, line 5, teaches a deodorant contains any one of polyphenol (see Abstract, line 5), a polyphenol derivative, and a polyphenol analog.
It would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Mellin with a volatile deodorizing fragrant agent contains one or more kinds of ester-based compounds, as taught by Mueller, for the purpose of reducing or masking malodors.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellin as applied to Claim 1 above, and further in view of Mueller et al (U.S. Patent No. 7,850,038), hereinafter “Mueller”.
With respect to Claim 3, Mellin is advanced above.
Mellin does not teach the specific scent compositions that can be used.  
Mellin, Paragraph [0099], lines 14-15, teaches that the scent composition can be any fragrance appealing to the consumer such as the scents disclosed in U.S. Patent No. 7,850,038 to Mueller.
Column 2, line 15, teaches wherein the volatile deodorizing fragrant agent contains one or more kinds of ester-based compounds.  
It would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Mellin with a volatile deodorizing fragrant agent contains one or more kinds of ester-based compounds, as taught by Mueller, for the purpose of reducing or masking malodors.
With respect to Claim 4, Mueller further teaches wherein the ester-based compound is selected from the group consisting of linalyl acetate (see Column 5, line 67), eugenyl acetate, geranyl acetate, savinyl acetate, sabinene hydrate, citronellyl acetate (see Column 6, line 1), terpinyl acetate, neryl acetate, butyl algerate, vetiberyl acetate, benzyl acetate, benzyl benzoate, bornyl acetate, bornyl isovalerate, methyl anthranilate, methyl salicylate, methyl butyrate, methyl benzoate, menthyl acetate, labansuryl acetate, and formate. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellin in view of Mueller as applied to Claims 1 and 3-4 above, and further in view of Terada et al (U.S. Patent Application Publication No. 2013/0136713) , hereinafter “Terada”.
With respect to Claim 5, Mellin in view of Mueller are advance above.
Mellin in view of Mueller teach all the elements of the toilet roll except for wherein the volatile deodorizing fragrant agent contains at least one of citronellyl formate and phenylethyl formate and does not contain vanillin.
 However, Terada teaches a volatile deodorizing fragrant agent contains at least one of citronellyl formate (see Paragraph [0089], line 76-77) and phenylethyl formate and does not contain vanillin.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654